PER CURIAM.
In the court below this was a suit by bill in equity which charged the defendant with infringement of patent No. 574,116, dated December 29, 1896, issued to Charles T. Schoen, for a bolster for railway cars. The claim relied upon is as follows:
“2. A box-girderlike bolster, having its body composed of a lower member deepest at its center and tapering thence toward its ends and having it's upper longitudinal edges flanged or projected outwardly, and a top member also having its lower edges provided with outward lateral projections or flanges, the flanges of the two members being riveted together, substantially as described.”
This is a claim for the bolster itself, and not’ only did the Rapley pat-?' ent and the Schoen patent No. 529,809 show bolsters which, as was held below, left nothing for invention to accomplish in devising this, one, but it is likewise true that box girders were in common use for other purposes when the patent in suit was applied for, and all that the patentee appears to have done was to make such a girder available for use as a bolster by merely placing it in the obviously suitable position. We think this did not involve invention, and consequently that the court below was right' in deciding that there was no patentable novelty in the claim relied upon.
The decree dismissing the bill, with costs, is affirmed.